Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is in response to Applicant's Remarks and Amendments filed on 08/18/2020 regarding to the application 15/941,952 filed on 03/30/2018. 
Claims 1, 5-6, 9-13, and 15 have been amended. Claims 1-20 are currently pending for consideration

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2020 and 3 IDS files on 08/03/2020 were filed before the mailing date of the non-final office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The applicant's amendments and remarks have been fully and carefully considered, with Examiner's response set forth below.
Applicant remarks that “Claim Rejections Under 35 U.S.C. § 103” with “… Applicants have amended claim 1(, 9, and 15) to recite:
…
wherein at least one of the display elements is configured to provide a performance indicator that includes a numerical percentage that represents how well has been maintained within a target range over a time period of at least one hour.
…”
Applicant's arguments with respect to amended independent claims 1, 9 and 15 have been fully considered, however, because the amendments to the claims changed the scope, the following new ground of rejection is presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (US 20150167995 A1, “Fadell”) in view of Hublou et al. (US 20130338837 A1, “Hublou”).
As to claim 1, Fadell discloses A method for providing a comfort dashboard, comprising:
receiving operational data associated with an HVAC system of a facility; (Fadell discloses [0033, 0066] by a settings adjustment schedule (i.e. operational data), user may 
receiving credentials associated with a user of a user device, the user device including a number of display elements configurable by the user; and (Fadell discloses [0081, 0115] receiving a wireless signal indicative of the primary user e.g., a smartphone signature or a wireless signature (i.e. credential) from an application on the primary user's device… Upon recognizing the primary user, enable the primary user to make any desired adjustments… including the various configurable options available to the primary user).
determining a particular portion of the operational data to provide to the user via the display elements of the user device based, at least in part, on the received credentials, and (Fadell discloses [0051, Abstract] one or more user-interface components in the device may receive input from the user and present information to the user… determine a setting (i.e. operation data), an identity of the user… display a mechanical or virtual movable user-interface component (i.e. element) that responds to the user's motion of the operation… configured to determine a level of access of the guest user based on the identifying information or on an input from a primary user).
However, Fadell may not explicitly disclose all the aspects of the wherein at least one of the display elements is configured to provide a performance indicator that includes a numerical percentage that represents how well thermal comfort in at least part of the facility has been maintained within a target range over a time period of at least one hour.
Hublou discloses wherein at least one of the display elements is configured to provide a performance indicator that includes a numerical percentage that represents how well thermal comfort in at least part of the facility has been maintained within a target range over a time period of at least one hour. (Hublou th percentile (i.e. performance indicator) in the same thermostat setting… if a 50% drop in efficiency in one day may correlated with a refrigerant leak… a reduction of 10% over three months may be correlated with a clogged filter… show an alert).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Fadell and Hublou disclosing controlling HVAC with a user interface which are analogous art from the “same field of endeavor”, and, when Hublou’s displaying a graph chart with percentage number for efficient performance was combined with Hong's interface with various configuration setting options, the claimed limitation on the wherein at least one of the display elements is configured to provide a performance indicator that includes a numerical percentage that represents how well thermal comfort in at least part of the facility has been maintained within a target range over a time period of at least one hour would be obvious. The motivation to combine Fadell and Hublou is to provide the thermostatic HVAC controls that are connected to a computer network to inform an energy management system to accurately allocate operational costs effectively. (See Hublou [0001]).
As to claim 2, Fadell in view of Hublou discloses The method of claim 1, wherein the method includes receiving the operational data from one or more sensors of the HVAC system. (Fadell discloses [0050] the control operation system having access to HVAC system 
As to claim 3, Fadell in view of Hublou discloses The method of claim 1, wherein the method includes receiving the operational data from a building management system associated with the facility. (Fadell discloses [0041, 0063] a thermostat system of the primary user's home, a networked thermostat system having one or more thermostats capable of wireless communication, communicate with various other devices in the primary user's home, such as electronic locks, fire and smoke alarms, burglar alarms, lights, computers, and so forth, to enable the guest to access the home and receive such notifications shown in FIG. 2 with a home management environment).
As to claim 4, Fadell in view of Hublou discloses The method of claim 1, wherein the operational data includes: 
a setpoint for a zone of the facility at a particular time; and (Fadell discloses [0087] the thermostat with options of operation to determine a low and high in which guests are able to make adjustments setpoint temperature to define a temperature set point range… of the home or certain parts of the home (e.g., a quest room)… only within a limited time frame (i.e. particular time)).
a temperature of the zone of the facility determined by one or more sensors at the particular time. (Fadell discloses [0060] the device includes a thermostat that includes temperature sensors, humidity sensors to determine present climate conditions within a building the system interface displaying the current temperature of the room to the user... within a limited time frame (i.e. particular time)).
As to claim 5, Fadell in view of Hublou discloses The method of claim 4, wherein the method includes providing the particular portion of the operational data via at least one display element that is configured to display a percentage of time that the temperature of the zone is inside and/or outside of a configured temperature range about the setpoint. 
As to claim 6, Fadell in view of Hublou discloses The method of claim 4, wherein the method includes providing the particular portion of the operational data via at least one display element that is configured to display a quantity of hours of a day that the temperature of the zone is inside and/or outside of a configured temperature range about the setpoint. (Hublou discloses [0219] record the responses of each occupancy unit to changes in outside conditions and cycling behavior over time… FIG. 26a shows a graph of outside temperature, inside temperature and HVAC cycle times in conditioned space A (i.e. setpoint) for a specific 24-hour period on date X… with percentile performance vs the 24-hours of a day).
As to claim 7, Fadell in view of Hublou discloses The method of claim 1, wherein the method includes providing the particular portion of the operational data to the user via the display elements, wherein the display elements are displayed in a portion of a display generated by an application stored on the user device. (Fadell discloses [0043] a primary user of a thermostat system, using any number of interfaces (i.e. application), e.g., a computer, a thermostat, a personal electronic device (i.e. user device), enable a guest's desired settings to be imported from an online profile and implemented, making various thermostat adjustments, or a particular set of adjustments for a particular guests).
As to claim 8, Fadell in view of Hublou discloses The method of claim 1, wherein the method includes providing the particular portion of the operational data to the user via the display elements, wherein the display elements are displayed as part of a webpage accessed by the user device. (Fadell discloses [0073] the webpage presents information about the device's operation and settings to the primary user via the primary user's portable 
Regarding claims 9 and 15, these claims recite the computer-readable media/system performed by the method of claims 1; therefore, the same rationale of rejection is applicable.

As to claim 10, Fadell in view of Hublou discloses The computer-readable medium of claim 9, including instructions that also cause the display element to display the summary of the portion of the operational data as a trend associated with the plurality of zones of the facility. (Fadell discloses [0200, 0120] teaches the alteration of the interface based on the detection that the adjustment requested by the user lines up with historical trends related to that adjustments like temperature adjustments, schedule adjustments or a guest mode adjustments… various zones like hallway, bedroom or living room).
As to claim 11, Fadell in view of Hublou discloses The computer-readable medium of claim 9, wherein the operational data includes occupancy data associated with each of the plurality of zones, and (Fadell discloses [0068] tracking of room-occupancy state of different rooms using motion sensor or ambient lighting data).
wherein the instructions include instructions that cause the display element of the display of the user device to display a summary of the occupancy data. (Fadell discloses [FIG. 7-8] shows a more restricted view of the elements of the thermostat system and provide the information related to the occupancy zones (e.g., hallway, upstairs, Master bedroom)).
As to claim 12, Fadell in view of Hublou discloses The computer-readable medium of claim 9, including instructions to: 
receive an identification of a subset of the plurality of zones; and 
cause the display element to display a percentage of the subset of the plurality of zones having a respective temperature that is inside and/or outside a target range. (Hublou discloses [0219] record the responses of each occupancy unit (i.e. a subset zone) to changes in outside conditions and cycling behavior over time… FIG. 26a shows a graph of outside temperature, inside temperature and HVAC cycle times in conditioned space A (i.e. an identification of a subset zone) for a specific 24-hour period (i.e. target range) on date X with percentile performance).
As to claim 13, Fadell in view of Hublou discloses The computer-readable medium of claim 9, wherein the instructions include instructions executable to: 
receive a summary configuration from the particular user, including: 
cause the summary to include an additional display element; 
store the summary configuration including the additional display; and 
associate the summary configuration with the received user credentials. (Fadell discloses [FIG. 8, 0179] receiving a summary configuration for Tony’s house displays all the thermostat devices with the stored heat settings… associated the summary configuration settings with guest settings received for Mike with a custom profile for the living thermostat).
As to claim 14, Fadell in view of Hublou discloses The computer-readable medium of claim 9, wherein the instructions include instructions executable to convert the received operational data to a format specified by the display element. 
As to claim 16, Fadell in view of Hublou discloses The system of claim 15, wherein the operational data includes: temperature data; humidity data; and sunlight data. (Fadell discloses [0050] the sensors of the system detects temperature, humidity and light).
As to claim 17, Fadell in view of Hublou discloses The system of claim 15, wherein the display device is configured to provide an alert responsive to the displayed portion of the operational data exceeding a particular threshold. (Fadell discloses [0041] in an emergency situation, to send an alert message based on the threshold amount of fire and smoke alarms that alerts the system to a fire in progress).
As to claim 18, Fadell in view of Hublou discloses The system of claim 15, wherein the computing device includes an application programming interface configured to receive the request for the portion of the operational data and gather the portion of the operational data responsive to the request. (Fadell discloses [0072] a mobile application and a desktop, laptop, tablet or smartphone application capable of presenting data to the user and allow the user who requested access or request a settings adjustment to one of the devices to customize the operation of the system).
As to claim 19, Fadell in view of Hublou discloses The system of claim 15, wherein the display device is configured to receive an input from a user to change a level of detail associated with the displayed portion of the operational data. (Fadell discloses [FIG. 19, 0189] shows the display device received a guest Brian input to adjust the detail schedule with temperature change with the displayed operational data to a single zone (e.g., upstairs)).
As to claim 20, Fadell in view of Hublou discloses The system of claim 15, wherein the system includes: 
a plurality of sensors associated with the HVAC system; (Fadell discloses [0050] the thermostat system is connected with the sensors of an HVAC system with a plurality of actuators associated with).
a plurality of actuators associated with the HVAC system; and (Fadell discloses [0069] the system communicating with the garage opener, lights, fans (i.e., actuator) of the facility).
a controller of a building management system associated with the facility, and (Fadell discloses [0041, 0063] a thermostat system of the primary user's home, a networked thermostat system having one or more thermostats capable of wireless communication, communicate with various other devices in the primary user's home, such as electronic locks, fire and smoke alarms, burglar alarms, lights, computers, and so forth, to enable the guest to access the home and receive such notifications shown in FIG. 2 with a home management environment).
wherein the computing device is configured to receive the operational data from any of the plurality of sensors, the plurality of actuators, and the controller. (Fadell discloses [0066] receiving operational data from a variety of sources of sensors and process garage opener, lights, fans (i.e., actuator) of the household using a client device.).                                                                                                                                                                                                 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396.  The examiner can normally be reached on M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JENQ-KANG CHU/Examiner, Art Unit 2176